Citation Nr: 1028568	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for obstructive lung disease, status post right lower lobectomy 
with scar and history of pneumonia.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for cervical strain, status post removal of benign dumbbell 
schwannoma with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 
2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a 
right knee disability and entitlement to increased ratings for 
obstructive lung disease, currently assigned a 30 percent rating, 
and a cervical strain, currently rated as 10 percent disabling.  
He essentially contends that he has a current disability of the 
right patella that is related to his 22 years of active military 
service.  He also contends that his service-connected 
disabilities are more severe than reflected by the December 2006 
QTC examination report.

The Board finds that further development is needed before these 
claims may be properly adjudicated.  First, with respect to the 
increased rating claims, the Board notes that the Veteran's most 
recent VA examination was a December 2006 QTC examination.  A 
July 2010 statement from the Veteran's representative asserts 
that new VA examinations are necessary in order to obtain more 
accurate assessments of the impairment that has been caused by 
his service-connected disabilities.  

The duty to assist does not require a remand for re-examination 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 
43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, 
however, the Veteran has provided evidence suggesting that his 
disabilities have worsened since his December 2006 examination.

With respect to the cervical spine disability, the Veteran 
contends that his current 10 percent rating does not address his 
reported painful motion, radiating pain, or painful scars.  Among 
the relevant evidence that has been submitted by the Veteran is a 
January 2009 VA medical record reflecting that he is being 
treated for frequent sharp pain at the base of his neck and pain 
that radiates from the right side of his chest to the base of his 
neck.  The Veteran's chest to neck pain was assessed as possibly 
being related to his scars.  This evidence suggests the Veteran's 
cervical spine disability may be more severe than reflected in 
the December 2006 QTC examination report.

The Veteran also contends that his obstructive lung disease is 
more severe than reflected by the December 2006 QTC examination 
report.  In an October 2008 statement, he asserted that simply 
climbing a single flight of stairs makes him breathe hard, and he 
believes this functional loss is not reflected in the evidence of 
record.  He also submitted photographs of painful scars in June 
2008 and suggested in his February 2008 notice of disagreement 
that at least one of these scars is associated with his 
obstructive lung disease.

The Board therefore finds a new VA examination to assess the 
current severity of all symptomatology that is associated with 
the Veteran's cervical spine disability and obstructive lung 
disease is appropriate.

The Board further notes that the Veteran submitted records of VA 
medical treatment he received between January 2008 and April 
2009.  The record does not reflect that VA has ever requested any 
of the Veteran's VA medical records.  On remand, any outstanding 
VA medical records must be obtained and associated with the 
claims file.  

Next, the Board notes that the right knee claim was denied by the 
RO for lack of evidence of a current right knee disability.  The 
Veteran's service treatment records reflect that he was treated 
for complaints involving right knee pain, most recently in 
September 2005, but that he was not diagnosed with a chronic 
right knee disability in service.  Furthermore, the December 2006 
QTC examination report reflects that the Veteran's right knee was 
examined but that there was no pathology from which to diagnose a 
right knee disability.  

As noted above, however, the Veteran's increased rating claims 
are being remanded, in part, in order to obtain outstanding VA 
medical records.  These records may be highly relevant to 
establishing the presence of a current right knee disability.  
The Board will therefore remand the Veteran's claim of 
entitlement to service connection for a right knee disability so 
that it may be considered in the context of any new VA medical 
records obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
outstanding VA medical records and ensure 
that those copies are associated with the 
claims file.

2.  The AMC should make arrangements for the 
Veteran to undergo a VA examination to 
determine the nature and extent of his 
service-connected cervical strain, status 
post removal of benign dumbbell schwannoma 
with scar.  The Veteran's claims folder 
should be made available to the examiner, and 
the examiner is requested to review the 
claims folder in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  The examiner 
should list the range of motion of the 
Veteran's cervical spine in all pertinent 
directions.  After reviewing the claims 
folder, obtaining a history of complaints 
from the Veteran, and conducting a thorough 
examination of the Veteran, the examiner 
should respond to each of the following 
inquiries:

a.  Does the cervical spine exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use attributable 
to the service-connected disability (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to these 
symptoms)?

b.  Does pain significantly limit functional 
ability during flare-ups or when the cervical 
spine is used repeatedly over a period of 
time (these determinations should also, if 
feasible, be portrayed in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups)?

c.  Please identify any neurological findings 
related to the service-connected cervical 
spine disability and fully describe the 
extent and severity of those symptoms.  If 
such disability is found, the examiner should 
identify the exact nerves that are affected 
and describe the severity of disability, 
including any paralysis, that is found.

d.  Please note the size and area of any 
scars that are associated with the disability 
at issue, and note whether such scars are 
superficial or deep, painful on examination, 
or cause any limitation of motion.

3.  Arrange for the Veteran to undergo a VA 
examination to determine the severity of his 
service-connected obstructive lung disease, 
status post right lower lobectomy with scar 
and history of pneumonia.  The claims folders 
must be thoroughly reviewed by the examiner 
in connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies, 
including a pulmonary function test (PFT), 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The examiner should report the Veteran's FEV-
1; FEV-1/FVC; DLCO (SB); and maximum exercise 
capacity as 
measured by oxygen consumption (in 
ml/kg/min).  

The examiner should also determine whether 
the Veteran (a) has cor pulmonae; (b) has 
right ventricular hypertrophy; (c) has 
pulmonary hypertension (shown by Echo or 
cardiac catheterization); (d) has episodes of 
acute respiratory failure; or (e) requires 
outpatient oxygen therapy.

The examiner should also note the size and 
area of any scars that are associated with 
the disability at issue, and note whether 
such scars are superficial or deep, painful 
on examination, or cause any limitation of 
motion.

4.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


